Citation Nr: 0430491	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for a right foot disability consequent to cold 
weather exposure.

2.  Entitlement to service connection for a circulatory 
disorder of the bilateral lower extremities, claimed as 
consequent to cold weather exposure.

3.  Entitlement to service connection for a lower back 
disorder, claimed as consequent to cold weather exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from June 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Huntingdon, 
West Virginia, Regional Office (RO) that continued an initial 
rating of 30 percent disabling for a right foot disability 
consequent to cold weather exposure during the Korean 
Conflict.  The same rating decision denied service connection 
for a lower back disorder and a circulatory disorder of the 
bilateral legs, both claimed as consequent to cold weather 
exposure.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant was scheduled to testify at a Travel Board hearing 
in September 2004, but he did not report for the hearing.  No 
reason was given, no request for rescheduling was received, 
and thus consideration may proceed.

The issues of service connection for bilateral circulatory 
disorder and service connection for lower back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Appellant has an initial rating of 30 percent, the 
highest schedular rating, for a right foot disability 
consequent to cold weather injury.

2.  Appellant's right foot disability does not approximate 
total disability of the foot comparable to amputation of the 
foot or otherwise approximate the loss of use of the left 
foot.

3.  It is not shown that the disability picture is so unusual 
as to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.110, 
Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection was received in November 2001.  RO sent 
appellant a VCAA duty-to-assist letter in June 2001.  RO 
issued a rating decision denying service connection in 
January 2002, but after a period of development RO issued a 
rating decision granting service connection at 30 percent 
disability in July 2002.  The VCAA duty-to-assist letter did 
not expressly satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of June 2001, the rating decisions of January 
2002 and July 2002, the Statement of the Case (SOC) in 
November 2002, and the Supplementary Statement of the Case 
(SSOC) in July 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant has 
identified no other providers or agencies potentially having 
relevant evidence.  Appellant was scheduled to testify before 
the Travel Board in September 2004 but failed to appear.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical and personnel records are on 
file.  Personnel records show that appellant was a Navy 
medical corpsman who served with the 1st Marine Division 
during the Korean Conflict, including the Wonsan-Hungnam-
Chosin Campaign in Northern Korea in October-December 1950.  
His discharge physical examination showed the feet as 
"normal" and cited no history of cold injury.  

Appellant submitted a claim for service connection for "cold 
injury - right foot - stiff back and legs" in November 2000.  
In a supporting VA Form 21-4138 (Statement in Support of 
Claim), appellant stated that he was a Navy Corpsman serving 
with the Marines in the Chosin Reservoir, where he had 
incurred frostbite in the right foot.  

VA medical records for the period November 1995 to January 
2001 showed no complaints of a foot problem other than an 
ingrown toenail, and no foot treatment other than periodic 
reductions of mycotic nails.  

VA medical records for the period September 2001 to June 2003 
showed that appellant was treated in September 2001 for pain 
and subungual bleeding under the right great toenail.  
Subsequent treatment notes cited ingrown nail (left great 
toe) and periodic treatment for thick and painful toenails, 
but no further complaint about the right foot or right great 
toe specifically.  A VA X-ray of the right foot showed 
evidence of possible prior traumatic injury and mild-to-
moderate degenerative changes.  Appellant had a foot 
examination in February 2003 in conjunction with his VA 
treatment for diabetes; the examination of both feet on that 
occasion was normal.
  
RO issued a rating decision in January 2002 denying service 
connection for cold injury to the right foot.  Appellant 
submitted a Notice of Disagreement (NOD) in February 2002 
that enclosed a completed VA Protocol Examination for Cold 
Weather Injuries.  Appellant listed the following as the 
major problems residual to the claimed cold weather injuries 
of the foot, legs, and back: inability to stand in one place, 
inability to get into or out of an automobile, inability to 
negotiate stairs, aching joints, fungus on right big toe, 
inability to walk far, inability to walk fast, inability to 
bend, and inability to grasp.

In support of his claim, appellant submitted a copy of VA 
Clinical Programs Information Letter dated November 2, 1992, 
subject Late Effects of Cold Injury.  The VA letter 
recognized that veterans of the Chosin Reservoir were 
historically likely to have incurred cold weather injuries 
not documented on service medical records.  Appellant also 
submitted a copy of the Undersecretary for Health Information 
Letter Revised Cold Injury Independent Study Program, dated 
July 22, 1999, which again recognized the problem among 
veterans of the Chosin Reservoir and also pointed out that 
residual cold injuries are difficult to distinguish from 
pathologies common to old age.

Appellant also submitted, in support of his claim, a British 
Institute of Naval Medicine document dated August 16, 1994, 
entitled Long-term Sequelae of Freezing Cold Injury 
(Frostbite).  The article cites recurrent fungal infection as 
a possible residual of frostbite.

Appellant had a VA cold weather injury examination in April 
2002.  There is no indication that the examiner had the C-
file available for review.  The examiner noted that appellant 
was a veteran of the Chosin Reservoir, where undocumented 
cold weather injuries were common.  Appellant reported that 
he had frostbite of the right foot that caused his right 
great toe to turn black.  Appellant reported his current 
symptoms as hyperhidrosis of the feet, intermittent 
paresthesias of the right foot, mycotic nails on both great 
toes, and paleness of the right foot.  Appellant reported 
intermittent pain precipitated by walking, standing, or cold 
weather; the pain was described as an aching pain, severity 4 
or 5 on a 10-point scale, that kept him awake at night 
several nights per week.

On examination, appellant's feet were pink, cool, dry, and 
smooth, without ulcerations or fungal infection or scarring.  
There was slightly decreased hair growth.  Both great 
toenails were mycotic, deformed, and atrophic, and part of 
the right great toenail was missing.  Achilles reflexes were 
absent.  Sensation with monofilament was intact, except the 
right great toe.  With dorsiflexion and plantar flexion, the 
strength of the right foot was 4/5 and the left foot was 5/5.  
There was no evidence of callous formation or pes planus.  
There was some stiffness of the metatarsal joints but no 
deformity or swelling of the joints.  The right great toe was 
painful on manipulation.  X-rays of the right foot showed 
prominent spurs and calcification with possible prior 
fracture.

The examiner's diagnosis was non-freezing cold injury of the 
right great toe with chronic pain, parasthesias, and sleep 
disturbance.

Based upon the evidence discussed above, RO issued a rating 
decision in July 2002 granting service connection for 
residuals of a cold weather injury, right foot, and assigning 
an initial rating of 30 percent.  Date of the rating was 
established as November 2000, the date of receipt of the 
original claim.     

Appellant was scheduled to testify before a Travel Board 
hearing in September 2004 but he failed to report to the 
hearing.

III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "initial" rating and an "increased" 
rating claim; an appeal from an initial assignment of a 
disability rating requires review of the entire time period 
involved, and contemplates "staged ratings" where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Because this is an appeal of the initial disability rating, 
the Board has considered the entire service and post-service 
period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the specific diagnostic code for cold weather 
residuals is 38 C.F.R. § 4.110, Diagnostic Code 7122 (2004).  
The highest disability rating under that code is 30 percent, 
appellant's current rating, and a higher rating is 
accordingly clearly not available under this code.

Alternatively, appellant's condition could be rated as a foot 
injury under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 
(2004).  Appellant does not have flatfoot or clawfoot, and 
all other foot disabilities in this section provide for a 
rating no higher than 30 percent.  There is accordingly no 
advantage to appellant in rating under those codes.

The Board notes that under the "amputation rule" the 
combined ratings for disability ratings of an extremity may 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2004).  Amputation below the knee is rated 40 percent.  
Under the amputation rule, total loss of use of the foot is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2004).  Appellant currently has a 30 percent 
evaluation, and the evidence of record does not show that his 
right foot disability approaches the functional equivalent of 
total loss of use, or amputation, that is required for a 
rating of 40 percent.  He does not have amputation of the 
toes.  While he has pain on ambulation, it is not shown that 
he is unable to stand or push off with the foot.  Thus, there 
is nothing to suggest that he has loss the use of the foot or 
would be equally well served by an amputation with 
application of a prosthesis.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  "Functional loss" may occur 
as a result of weakness or pain on motion.  38 C.F.R. § 4.40 
(2004).  VA clinical records show that appellant continues to 
have pain in the right foot.  However, an increased rating 
for pain or fatigability is not available if the claimant is 
already receiving the maximum benefit under the rating 
schedule.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Appellant's initial rating of 30 percent is the schedular 
maximum for his disability, so additional evaluation for pain 
or weakness is not available.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does 
not show that appellant's right foot disability, in and of 
itself, meets these criteria, and the Board accordingly finds 
that extraschedular rating is not appropriate in this case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

An initial rating in excess of 30 percent for a right foot 
disability consequent to cold weather injury is denied.


REMAND

Appellant has claimed service connection for a lower back 
disorder and for a circulatory disorder of the lower 
extremities, both consequent to exposure to cold weather in 
Korea.  As noted above, appellant was at the Chosin 
Reservoir, and VA has recognized that veterans of that action 
are presumed to have been exposed to cold weather despite the 
absence of contemporaneous medical documentation.  VA has 
also indicated that circulatory problems and arthritis are 
both conditions that may be consequent to cold weather 
exposure, and that residuals of cold weather injuries may 
take an extended period to become manifest.

VA medical records show that appellant currently has 
degenerative joint disease of the lumbar spine.  Appellant 
also has a number of circulatory problems of the lower 
extremities, including venous thrombosis and deep phlebitis; 
the record does not show whether these circulatory problems 
are related to appellant's nonservice-connected diabetes or 
some other pathology.

Given that appellant has presumptive exposure to cold 
weather, and given that appellant has documentation of 
current disabilities that may be consequent to such exposure, 
it is incumbent upon VA to provide a medical examination to 
determine whether a nexus exists between the two.  Appellant 
had a VA medical examination in April 2002 that found 
appellant's lumbar spine disorder was probably age-related 
rather than cold-related, but the examiner provided no 
clinical rationale for this conclusion.  Further, the 
appellant has claimed this exam was not done by a physician.  
The examiner said nothing at all about appellant's 
circulatory condition.  There is no indication that the 
examiner had the C-file or appellant's current treatment 
records available for review at the time of the examination.  
Medical examinations for compensation and pension purposes, 
conducted without contemporaneous review of the veteran's 
claims file, are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
considers a new, competent, VA medical examination to be 
required at this point.

In view of the need for remand, the Board will ask that 
additional VCAA letter be sent instructing the veteran to 
sent "anything" he has as it pertains to this issue.  See 
38 C.F.R. § 3.159.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised to "give us all you've got" 
in regard to his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  Thereafter, VA examinations of the 
lower back and lower extremities should 
be scheduled and conducted by 
physician(s).  The examiner(s) should 
be familiar with VA's cold weather 
injury protocols.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to the 
examination(s).  The examiner(s) 
should, initially, identify any and all 
pathologies present.  Thereafter, the 
examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that appellant's current 
lower back and lower extremity 
disorders are consequent to exposure to 
cold weather during the Korean 
Conflict.  If the examiner cannot 
provide a nexus opinion without 
resorting to speculation, the examiner 
should so indicate.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection the two claimed 
disabilities.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



